Citation Nr: 0935421	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-24 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for multilevel lumbar 
disc disease for the period prior to October 21, 2008, 
evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for multilevel lumbar 
disc disease for the period since October 21, 2008, evaluated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to October 
1986.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2006 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Philadelphia, Pennsylvania, which continued the current 40 
percent rating.

The Veteran appeared at a July 2009 video conference hearing 
before the undersigned.  A transcript of the hearing 
testimony is associated with the claims file.

The Board notes the September 2006 examination report 
indicates the Veteran is claiming that he is no longer is 
able to work secondary to his low back disorder.  This raises 
the issue of entitlement to a total disability evaluation on 
the basis of individual unemployability, to include on an 
extraschedular basis pursuant to 38 C.F.R. § 4.16(b) (2008).  
See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
This issue, however, has not been considered by the RO, much 
less denied and timely appealed to the Board.  So, it is 
referred to the RO for appropriate action, as the Board does 
not currently have jurisdiction to consider it.  See Godfrey 
v. Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of an issue not yet adjudicated by the RO).

The issue of entitlement to an increased rating for 
multilevel lumbar disc disease for the period since October 
21, 2008, is addressed in the REMAND portion of the document 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDING OF FACT

For the period prior to October 21, 2008, the Veteran's 
multilevel lumbar disc disease was not manifested by either 
ankylosis, or incapacitating episodes with physician 
prescribed bed rest.


CONCLUSION OF LAW

For the period prior to October 21, 2008, the requirements 
are not met for an evaluation higher than 40 percent for 
multilevel lumbar disc disease.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5243 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  The record shows no 
prejudice enured to the Veteran as the result of the notice 
provided.  Indeed, the September 2006 pre-decision notice 
informed the Veteran of the evidence needed to support his 
claim, what part of that evidence is to be provided by the 
claimant, what part VA will attempt to obtain, and notice of 
how disability evaluations and effective dates are 
determined.  

The record further shows that the Veteran had a meaningful 
opportunity to participate in the adjudication of the claim.  
Thus, any error was cured and rendered harmless.  See 
Washington v. Nicholson, 21 Vet. App. 191 (2007).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
See 38 C.F.R. § 3.159(c).  In sum, there is no evidence of 
any VA error in notifying or assisting the Veteran that 
reasonably affects the fairness of this adjudication.  Thus, 
the Board may address the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Evaluations are based on functional impairments which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10.  Further, with regards to the musculoskeletal system, 
disability evaluations are based on the functional loss of 
the joint or part involved.  Specifically, the inability, due 
to injury or disease, of the damaged part to perform the 
normal working movements of the body with normal excursion, 
strength, speed, and endurance.  38 C.F.R. § 4.40.    Not all 
disabilities will show all the specified rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is, 
therefore, undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

Historically, a February 1987 rating decision granted 
entitlement to service connection for a lumbosacral strain 
and assigned an initial evaluation of 10 percent, effective 
October 1986.  A December 2002 rating decision granted a 40 
percent rating effective January 2002, and that remains the 
Veteran's current rating.  In November 2003, the disorder was 
reclassified as multilevel lumbar disc disease.  VA received 
his current claim in April 2006.

In the absence of unfavorable ankylosis of the entire 
thoracolumbar spine, 40 percent is the maximum rating.  See 
38 C.F.R. § 4.71a.  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id., Note (5).

The examination reports note the Veteran's lumbar spine 
manifests range of motion-albeit limited.  Hence, by 
definition, the Veteran's low back disorder does not meet or 
approximate a higher rating on the basis of ankylosis.  In 
light of this seminal fact, and in the interest of brevity, 
the Board will focus its review on whether the evidence of 
record supports a higher rating on the basis of either 
additional symptomatology or on an extraschedular basis.  The 
bottom line, however, is the preponderance of the evidence is 
against entitlement to an increased rating.

VA outpatient records of June 2005 note the Veteran's 
diagnosis of record as degenerative joint disease at L4-S1 
and spondylolisthesis at L5-S1, foraminal stenosis at L4-5, 
and a herniated disc at L4-5, status post-laminectomy.  A 
June 2005 entry notes the Veteran's complaints of chronic 
back pain and numbness of both feet after sitting for ten 
minutes.  Examination revealed left lower paraspinal 
tenderness, questionable left sacroiliac tenderness, but no 
right sacroiliac tenderness.  Lumbosacral x-rays showed a 
posterior fusion involving L4-S1 in adequate alignment with a 
large laminectomy defect.  The sacroiliac joints were normal.  
The examiner's assessment was worsening back pain status 
post-lumbar fusion, with some left sacroiliac pain as well.  
The Veteran was instructed to continue taking Ibuprofen 800 
milligrams.  

An August 2006 entry notes his prescribed Tramadol was 
increased to 100 milligrams four times per day.  The Veteran 
reported he had not used cocaine during the prior month and 
one-half.  The examiner withheld prescribing one-time 
hydrocodone pending verification of the Veteran's report.

A September 2006 VA examination report notes the Veteran 
complained of chronic low back pain that radiated into both 
lower extremities.  His symptoms caused difficulty with 
bending, pushing, turning, and twisting.  He described his 
pain as a throbbing, stabbing pain.  The Veteran noted he was 
independent in performing his activities of daily living, but 
he claimed that he was unable to work, and needed a cane to 
walk about two blocks at a stretch.

Physical examination revealed tenderness and severe lumbar 
spasms.  Range of motion on forward flexion was to 20 
degrees, and backward extension was to 5 degrees, both of 
which were limited by pain.  Neurological examination 
revealed positive straight leg raising at 40 degrees with 
worsening radicular symptoms.  Diminished sensation was noted 
in the outer margin of both legs and depressed ankle reflexes 
bilaterally.  There were no incapacitating episodes during 
the prior 12 months.  The examiner rendered a diagnosis of 
intervertebral disc disease status post-surgery with titanium 
cage inserted.

The General Rating Formula for Diseases and Injuries of the 
Spine require that an intervertebral disc syndrome be rated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a.  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id., Note 1.  When evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id., Note 2.

As noted in the Introduction above, upon receipt of the 
examination report, the November 2006 rating decision 
continued the Veteran's 40 percent rating.  The November 2006 
rating decision noted the rating criteria for intervertebral 
disc syndrome but did not address the neurological findings.  
The Board finds no error, as the rating decision found no 
causal connection between the service-connected lumbosacral 
strain which-by definition, is muscle related and does not 
involve disc or joint pathology.  The examiner at the 
November 2006 examination noted the intervertebral disc 
syndrome was secondary to disc disease and the surgery 
performed to treat it.  The Board will address this matter 
further in the remand portion below.

An October 2008 VA examination report notes the examiner 
conducted a review of the claims file, and that the Veteran 
last worked six months earlier as a welder.  The examiner 
also noted that, four days prior to the examination, the 
Veteran had a positive drug screen for cocaine and marijuana.  
Thus, the examiner noted he deemed the Veteran's answers to 
the questions asked to be suspect.  The Veteran reported 
near-constant low back pain in the center of his back at the 
surgical site.  He denied radiating pain to his legs, as well 
as using any assistive devices.  The Veteran noted he had a 
low back brace which he left at home the day of the 
examination.  Bending forward, standing for more than 30 
minutes, or walking for more than two blocks reportedly 
aggravated the pain.  Weather changes, especially cold 
weather, caused flare-ups.  He used Vicodin for pain relief.  
When the examiner told the Veteran that his urine screen was 
negative for narcotics, which Vicodin is, the Veteran replied 
he had run out of it.  The examiner noted there had been no 
incapacitating episodes over the prior 12 months.

Physical examination revealed a five inch well healed, non-
tender, non-adherent, and minimally hypopigmented surgical 
scar.  The spinous processes were tender to palpation, and 
the examiner observed the Veteran walked with a 20 degree 
kyphosis, which the Veteran described as the position of 
least discomfort.  The examiner noted he was still able to 
straighten up to 0 degrees.  When the appellant did 
straighten up he showed significant increased paravertebral 
muscle contraction but no paravertebral muscle spasm.  His 
gait was abnormal because of the distal kyphosis, but was 
otherwise unremarkable.  The Veteran walked without any 
assistive devices.  The examiner noted that range of motion 
findings were only to the point where increased pain began.  

Range of motion on forward flexion was 20 to 55 degrees.  
Apparently the examiner did not require the Veteran to 
straighten up to the neutral, or 0 degree position for 
forward flexion.  See 38 C.F.R. § 4.71a, Plate V.  Backwards 
extension was nil, as the examiner noted the Veteran could 
not extend backwards beyond the neutral position after he 
straightened up from the 20 degree-forward position.  He 
demonstrated at least 20 degrees of motion in all planes of 
thoracolumbar motion.  Neurological examination revealed no 
weakness of any of the muscles in the lower extremities.  
Ankle reflexes were 2+ bilaterally, and knee reflexes were 1+ 
bilaterally.  There was no lower extremity sensory 
impairment.  

The examiner noted the lumbosacral x-rays of June 2005 and 
September 2006 and concluded that no additional x-rays were 
indicated.  The diagnoses were status post-laminectomy and 
fusion L4-S1; Grade II spondylolisthesis at L3, L4; and 
status post-implantation of posterior steel bars from L4-S1, 
and metal cages L4-L5 disc space and at L5-S1.

The November 2008 supplemental statement of the case notes the 
RO continued the 40 percent rating.  

The Board finds the Veteran's low back disability continued to 
more nearly approximate a 40 percent rating as of the October 
20, 2008, examination.  38 C.F.R. § 4.7.  The Board finds a 
higher schedular rating was not met or approximated because 
there was no finding of ankylosis.  The Board notes the 
examiner's findings of limitation of motion due to increased 
pain, but finds an increased rating due to functional loss due 
to pain, weakness, or fatigability is specifically precluded 
by the General Formula.  See 68 Fed. Reg. 51,454-51,455 (Aug, 
27, 2003); cf. 38 C.F.R. §§ 4.40, 4.45.

With respect to the question of entitlement to an 
extraschedular rating prior to October 21, 2008, as noted 
above, the question whether the Veteran's back disorder alone 
precludes employment is referred to the RO for appropriate 
consideration.  The Board notes, however, that there is no 
evidence that the back disorder necessitated frequent periods 
of hospitalization during the term.  Moreover, the record 
shows that the Veteran was working until about six months 
prior to the October 20, 2008 examination.  Given that the 40 
percent rating itself is recognition that the back disorder 
makes it difficult to obtain or keep employment, Van Hoose v. 
Brown, 4 Vet. App. 361 (1993); and given that there is no 
evidence that places this case outside the norm for Veterans 
suffering from similar disorders, there is no basis to refer 
this case for consideration of an extraschedular rating.  
38 C.F.R. § 3.321 (2008).

In light of the medical findings of record, the Board finds 
the preponderance of the evidence shows the Veteran's 
multilevel lumbar disc disease more nearly approximates a 40 
percent rating.  38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic 
Code 5237.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to an increased rating for multilevel lumbar 
spine disease for the period prior to October 21, 2008, is 
denied.


REMAND

At the hearing the Veteran testified that his low back 
symptoms had increased in severity since his last VA 
examination, and that he now drags his left foot when he 
walks.  He also noted he was treated at a VA facility in June 
2009.  Records of that treatment are not in the claims file.  
Hence, further development is in order.

The Board also notes the Veteran sustained a work-related 
back injury in 2001 while lifting.  The nature of that 
postservice injury needs to be distinguished from any service 
connected injury.  It is noted that the appellant later 
applied for, but was denied, benefits administered by the 
Social Security Administration based on that 2001 injury.  

Of further note is a May 2007 investigative report by a 
division of the New Jersey Department of Labor indicating 
that the Veteran was feigning his symptoms.  That report 
noted that while under surveillance the appellant was 
observed to ride a bicycle without difficulty for four miles.  
He further was observed to sit erect while riding and to show 
no obvious discomfort when mounting or dismounting his bike.  

Still, of immediate interest to the Board is the current 
severity of the Veteran's service-connected low back disorder 
versus symptomatology likely secondary to the 2001 back 
injury.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
treated the Veteran for his low back 
disorder since October 2008.  After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  After the above is complete, the AMC/RO 
shall arrange a VA orthopedic/neurological 
examination to determined the current 
severity of his low back disorder.  The 
claims folder and a copy of this remand 
must be made available to the examiner for 
review as part of the examination.

The examiner is to specifically distinguish 
the Veteran's service-connected 
symptomatology from that caused by 
nonservice-connected pathology.  If the 
examination reveals a lower extremity 
neurological deficit, the examiner must 
opine whether there is at least a 50-50 
chance that the deficit is causally linked 
to the service-connected lumbosacral 
strain, or whether there is more than a 
50/50 chance that it is related to the post 
service 2001 low back injury.  A full 
explanation of the rationale for any 
opinion rendered should be provided.

The examiner is advised that, the term "at 
least as likely as not" or a "50-50 
chance" does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

3.  Advise the Veteran that it is his 
responsibility to report for the VA 
examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655.  In the event he does not report for 
any ordered examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it is 
in complete compliance with the directives 
of this REMAND.  If the report is deficient 
in any manner, the AMC/RO must implement 
corrective procedures at once.

5.  Then readjudicate the Veteran's claim 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a statement of the case or a 
supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


